      2:19-cv-02440-RMG         Date Filed 08/28/19      Entry Number 1        Page 1 of 26




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

MARY KAY COLLITON, individually and )
on behalf of a class of similarly situated )
persons,                                   )
                                           )
               Plaintiff,                  )         Civil Action No. 2:19-cv-2440-RMG
                                           )
v.                                         )         CLASS ACTION
                                           )
BANK OF AMERICA, N.A.,                     )         JURY TRIAL DEMANDED
                                           )
               Defendant.                  )
                                           )

                                CLASS ACTION COMPLAINT

       Plaintiff, Mary Kay Colliton, through her attorneys, brings this action on behalf of herself

and all other persons similarly situated, and except as to those allegations pertaining to Plaintiff

and her own action, which allegations are based upon personal knowledge, alleges the following

upon information and belief and investigation of her counsel against Defendant, Bank of

America, N.A.:

                                  NATURE OF THE ACTION

       1.      This is a class action for breach of contract, and for unjust enrichment.

       2.      Defendant Bank of America, N.A. (“BOA” or “Defendant”) has a systemic

practice of collecting post-payment interest on loans insured by the Federal Housing

Administration (“FHA”) without first complying with the uniform provisions of the promissory

notes and the FHA regulations governing these loans. As a result, Defendant has unfairly

collected and unjustly retained potentially millions of dollars in post-payment interest in an

unlawful manner. Defendant breached its contract with Plaintiff Mary Kay Colliton (“Colliton”

or “Plaintiff”) and other class members and was unjustly enriched through its unlawful practice.
      2:19-cv-02440-RMG         Date Filed 08/28/19      Entry Number 1        Page 2 of 26




          3.   Post-payment interest refers to interest that a lender collects after the borrower

has paid the full unpaid principal of the loan. For example, if a borrower pays off the loan in full

on November 21, and the lender continues collecting interest for the remainder of November, the

lender has collected post-payment interest from the borrower. Any interest collected after the

borrower makes payment of the full unpaid principal is post-payment interest.

          4.   A promissory note governs the contractual relationship between borrowers and

lenders, and the FHA regulations require that lenders issuing FHA-insured loans must include

certain uniform provisions in the notes for these loans. Among other things, the uniform

provisions require that “[i]nterest will be charged on unpaid principal” and interest charges must

stop once “the full amount of the principal has been paid.” See specimen Multistate – FHA Fixed

Rate Note, attached as Exhibit A, at 1.1 The sole exception to those provisions is that lenders

may collect post-payment interest for the remainder of the month in which full payment is made,

but only “to the extent . . . permitted by [FHA] regulations.” Id., at 2 (emphasis added).

          5.   The FHA regulations prohibit lenders from collecting post-payment interest

unless each of two strict conditions are met: (a) the borrower makes payment of the full unpaid

principal on a day “other than [the first of the month]” and (b) the lender must provide the

borrower with “a form approved by the [FHA].” 24 C.F.R. § 203.558(c) (2014) (emphasis

added).

          6.   Regardless of the date of payment, if the lender does not provide the borrower

with the FHA-approved form, the second condition is not met and the lender may not collect

post-payment interest.

          7.   The FHA requires use of its approved form because the form explains to


1
      The actual Note(s) for the loan(s) to Plaintiff should be in the possession and control of
Defendant and thus should be obtainable through ordinary discovery.
                                               2
      2:19-cv-02440-RMG         Date Filed 08/28/19      Entry Number 1        Page 3 of 26




borrowers, at the appropriate time, that the lender is seeking to collect post-payment interest. See

HUD Housing Handbook, Administration of Insured Home Mortgages, 4330.1 REV-5 Appendix

8(C), attached as Exhibit B. The form also explains the terms under which the lender can collect

post-payment interest and how the borrower can avoid paying any such charges. Id.

       8.      Although both the uniform provisions of the note and the FHA regulations

prohibit lenders from collecting post-payment interest unless they provide borrowers with the

FHA-approved form, Defendant does not use the FHA-approved form. Instead, Defendant used

its own form, which is not the form approved by the FHA, and does not compliantly disclose the

terms under which Defendant can collect post-payment interest or properly explain how the

borrower can avoid paying any such charges.

       9.      Because Defendant does not use the FHA-approved form as required by both the

uniform provisions of the note and the FHA regulations, Defendant had no right to collect post-

payment interest from borrowers. Yet, on information and belief, Defendant has unlawfully

collected millions of dollars in post-payment interest from Plaintiff and the Class, and it will

continue to do so in the future. Through this class action, Plaintiff seeks to recover damages for

those Class members who have been injured by Defendant’s unlawful practice.

                                            PARTIES

       10.     Colliton is a citizen and resident of South Carolina. On August 29, 2016, Colliton

paid off an FHA-insured loan held by Defendant.

       11.     On information and belief, Defendant Bank of America, N.A. is a National

Association, with its principal executive offices located in Charlotte, North Carolina, and which

held, or continues to hold, FHA-insured loans. Defendant is a wholly owned subsidiary of

BANA Holding Corporation, which is a wholly owned subsidiary of BAC North America


                                                 3
      2:19-cv-02440-RMG         Date Filed 08/28/19      Entry Number 1     Page 4 of 26




Holding Company, which is a wholly owned subsidiary of NB Holdings Corp., which is a wholly

owned subsidiary of Bank of America Corporation, a publicly held Delaware corporation. At all

times relevant hereto, Defendant was doing business in the State of South Carolina and in this

division.

       12.     On information and belief, Defendant may be served through its registered agent

for service of process, CT Corporation System, at the following address: 2 Office Park Court

Suite 103, Columbia, South Carolina 29223.

                                JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331, and also 28

U.S.C. § 1332(a) and (d). Subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005 (“CAFA”), codified as 28 U.S.C. § 1332(d)(2), exists because, on information and

belief, the claims of the proposed Class Members exceed $5,000,000 and because Defendant is a

citizen of a different state than Plaintiff and most Class Members.

       14.     This Court has personal jurisdiction over Defendant. Among other things,

Defendant has conducted business in South Carolina, holds and/or services mortgages on real

property in South Carolina, has breached contracts with persons located in South Carolina, has

caused injuries in South Carolina, and in doing so, has engaged in substantial activity in South

Carolina. Defendant thus has sufficient minimum contacts with South Carolina, rendering the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice

       15.     This Court is also a proper venue for this action pursuant to 28 U.S.C. §

1391(b)(2). Venue is proper in this District because Colliton resides in this District, because

Defendant committed a statutory tort within this District and because the claim arises from the


                                                 4
      2:19-cv-02440-RMG           Date Filed 08/28/19       Entry Number 1       Page 5 of 26




substantial acts and conduct undertaken and having effect within this District.

       16.     Intra-District Assignment: Pursuant to Civil L.R. 3.01, assignment to the

Charleston Division of the District of South Carolina (the “Division”) is proper because a

substantial part of the events or omissions which give rise to the claims herein occurred in this

Division. Defendant has conducted business in this Division, holds and/or services mortgages on

real property in this Division, breached contracts with persons located in this Division, and has

caused injuries in this Division. Further, Plaintiff resides in this Division.

                                  FACTUAL ALLEGATIONS

A.     Borrowers Pay For Mortgage Insurance Supplied To Lenders By The FHA.

       17.     Department of Housing and Urban Development (“HUD”) is a department within

the executive branch of the United States government. HUD was established in 1965 by the

Department of Housing and Urban Development Act. See 42 U.S.C. § 3532. The Federal

Housing Administration was established in 1934 by the National Housing Act of 1934. See 12

U.S.C. § 1701. When HUD was created, Congress re-organized the FHA as an agency within

HUD.

       18.     Among other things, the FHA provides mortgage insurance to FHA-approved

lenders for loans on single-family homes. See United States Department of Housing and Urban

Development,      http://portal.hud.gov/hudportal/HUD?src=/program_offices/housing/fhahistory.

The FHA is the largest insurer of mortgages in the world, currently insuring approximately 4.8

million single-family homes. Id.

       19.     Mortgage insurance protects lenders against losses caused by borrower defaults.

The lenders bear less risk on FHA-insured loans because the FHA will pay lenders in the event

of a borrower default. Id. In exchange for FHA mortgage insurance, borrowers pay an upfront


                                                   5
     2:19-cv-02440-RMG         Date Filed 08/28/19      Entry Number 1        Page 6 of 26




mortgage insurance premium and also make monthly premium payments.

       20.    To be eligible to receive FHA mortgage insurance, lenders must be pre-approved

by the FHA. Lenders must also comply with FHA regulations including, but not limited to, the

regulations contained in Title 24, Subtitle B, Chapter II, Subpart B, Part 203 of the Code of

Federal Regulations. Among other things, the FHA regulations require that, for any FHA-insured

loan, the lender must include certain uniform provisions in every promissory note. As a result,

each of the approximately 4.8 million FHA-insured loans is documented by a promissory note

containing certain uniform provisions.

       21.    Defendant derives substantial economic benefits from its participation in the FHA

mortgage insurance program.

       22.    All lenders who participate in the FHA mortgage insurance program, including

Defendant, have a duty to comply with the mandatory notice provisions of the FHA regulations.

B.     The FHA Prohibits Lenders From Collecting Post-Payment Interest On FHA-
       Insured Loans, Unless The Lender First Provides An FHA-Approved Form.

       23.     One provision lenders uniformly must include in the promissory note for every

FHA-insured loan addresses the borrower’s promise to pay interest for unpaid principal:

              2.      BORROWER’S PROMISE TO PAY; INTEREST

                     In return for a loan received from Lender, Borrower promises to
              pay the principal sum of     Dollars (U.S. $             ), plus interest,
              to the order of Lender. Interest will be charged on unpaid principal,
              from the date of disbursement of the loan proceeds by Lender, at the rate
              of             percent (     %) per year until the full amount of the
              principal has been paid.

 See Exhibit A, FHA Multistate Fixed Rate Note, at 1, ¶ 1 (emphasis added).

       24.     Under this provision, the borrower agrees to pay interest only on the unpaid

principal, and once the borrower pays the full unpaid principal, interest no longer accrues. This


                                               6
      2:19-cv-02440-RMG          Date Filed 08/28/19       Entry Number 1        Page 7 of 26




makes sense because, by definition, interest is calculated based on the amount of the outstanding

principal loaned by the lender to the borrower.

       25.      In fact, when lenders issue loans backed by Fannie Mae, Freddie Mac, and the

Department of Veterans Administration, interest charges stop on the day the borrower pays the

full unpaid principal of the loan, and the lender cannot collect any post-payment interest.

       26.      However, for roughly thirty years, the FHA has maintained a policy different

from the other government agencies. For mortgages insured by the FHA on or after August 2,

1985 and through January 20, 2015, the FHA allows lenders, subject to strict limitations, to

collect interest even after the borrower has paid the full amount of the unpaid principal.

       27.      This type of interest is often referred to as “post-payment” interest. Post-payment

interest is interest that a lender collects even after the borrower has paid the full unpaid principal.

It is also considered a “penalty” because, at that point, the borrower owes the lender nothing; the

full unpaid principal has been paid, and the lender has all the money it was owed. In effect, the

lender is penalizing the borrower for paying the loan before the maturity date.

       28.      Although the FHA permits lenders to penalize borrowers by collecting post-

payment interest, the FHA has imposed strict limitations on the lender’s ability to do so. The

FHA prohibits lenders from collecting post-payment interest unless the lender complies with

FHA regulations. Chief amongst those regulations is a requirement to provide the borrower with

the FHA-approved disclosure form.

       29.      The limitations on post-payment interest are reflected in a uniform provision of

the note, which again must be included in the note for every FHA-insured loan:

               5.      BORROWER’S RIGHT TO PREPAY

                      Borrower has the right to pay the debt evidenced by this Note,
               in whole or in part, without charge or penalty, on the first day of any

                                                  7
     2:19-cv-02440-RMG          Date Filed 08/28/19       Entry Number 1      Page 8 of 26




               month. Lender shall accept prepayment on other days provided that
               Borrower pays interest on the amount prepaid for the remainder of the
               month to the extent required by Lender and permitted by regulations
               of the Secretary. If Borrower makes a partial prepayment, there will be
               no changes in the due date or in the amount of the monthly payment unless
               Lender agrees in writing to those changes.

 See Exhibit A, FHA Multistate Fixed Rate Note, at 1, ¶ 5 (emphasis added).

       30.      Under this provision, the borrower has the right to prepay the full unpaid

principal without charge or penalty on the first of the month. The borrower also has the right to

prepay the full unpaid principal on days other than the first; provided however that, in such

cases, the lender can collect post-payment interest for the remainder of that month if the lender

complies with FHA regulations.

       31.     The relevant FHA regulation is titled “Handling Prepayments” and provides that:

               (a) With respect to FHA mortgages insured on or after August 2, 1985,
               but closed before January 21, 2015, the mortgagee shall not require 30
               days' advance notice of prepayment, even if the mortgage instrument
               purports to require such notice. If the prepayment is offered on other than
               an installment due date, the mortgagee may refuse to accept the
               prepayment until the next installment due date (the first day of the month),
               or may require payment of interest to that date, but only if the mortgagee
               so advises the mortgagor, in a form approved by the Commissioner, in
               response to the mortgagor's inquiry, request for payoff figures, or
               tender of prepayment.

               (3) If the mortgagee fails to meet the full disclosure requirements of
               paragraphs (b)(1) and (b)(2) of this section, the mortgagee may be
               subject to forfeiture of that portion of the interest collected for the
               period beyond the date that prepayment in full was received[.]

24 C.F.R. § 203.558 (2012) (emphasis added).

       32.      Under this regulation, if payment of the full unpaid principal is made on a day

other than the first of the month, and the lender provides the borrower the FHA-approved form,

then, and only then, can the lender collect post-payment interest for the remainder of the month

in which payment of the full unpaid principal was made.

                                                8
     2:19-cv-02440-RMG       Date Filed 08/28/19      Entry Number 1        Page 9 of 26




      33.     For mortgages insured on or after August 2, 1985 and through January 20, 2015,

the FHA-approved form is Appendix 8 (C) to the HUD Housing Handbook:

             MORTGAGEE NOTICE TO MORTGAGOR

             (In response to prepayment inquiry, request for payoff or tender of
             prepayment in full)

             Mortgagor: __________________                Date: _________________
             Address: ____________________                Loan #: _______________
             ____________________________                 FHA#: ________________

                    This is in reply to your      (date)        inquiry/request for
             payoff figures or offer to tender an amount to prepay in full your FHA-
             insured mortgage which this company is servicing.

                    This notice is to advise you of the procedure which will be
             followed to accomplish a full prepayment of your mortgage.

                    The       (mortgagee name)                    will:

                    (a)    []     accept the full prepayment amount whenever it is
                           paid and collect interest only to the date of that payment; or

                    (b)    []     only accept the prepayment on the first day of any
                           month during the mortgage term; or accept the prepayment
                           whenever tendered with interest paid to the first day of the
                           month following the date prepayment is received[.]
             […]

             NOTE: It is to your advantage to arrange closings so that the prepayment
             reaches us on or before (as close to the end of the month as possible) the
             first work day of the month.

             If you have any questions regarding this notice, please contact
             __________ (name and/or department) __________ at _____________
             (telephone number) ________________.

             __________________________
             Mortgagee

             Attachment (Pay off Statement)

Exhibit B, HUD Housing Handbook, 4330.1 REV-5, Appendix 8(C).


                                              9
     2:19-cv-02440-RMG          Date Filed 08/28/19      Entry Number 1      Page 10 of 26




       34.      As HUD explains, “[t]he basic disclosure language is necessary because it

pertains to the [borrower’s] rights under the mortgage.” HUD Housing Handbook,

Administration of Insured Home Mortgages, 4330.1 REV-5, Chapter 5- 1(C), at 2, attached as

Exhibit C (emphasis added).

       35.      HUD also confirms that the lender “must disclose the procedures that must be

followed with respect to the payoff and must explain how the amount of the prepayment has

been determined. Otherwise, the [lender] must forfeit any interest collected after the date of

prepayment.” Id. at 6 (emphasis added).

       36.      HUD also expressly instructs lenders that “[n]one of the HUD-required

language should be deleted.” Id. at 2 (emphasis added).

       37.      In sum, pursuant to the uniform provisions of the note and FHA regulations,

lenders cannot collect post-payment interest on FHA-insured loans unless (a) the borrower pays

the full unpaid principal on a day other than the first of the month and (b) the lender has

provided the borrower the FHA-approved form. If the lender satisfies both of those

requirements, then, and only then, can the lender collect post-payment interest for the remainder

of the month in which payment of the full unpaid principal was made.

       C.      Lenders Have Collected Billions Of Dollars In Post-Payment Interest On
               FHA-Insured Loans.

       38.      From August 2, 1985 through January 20, 2015, lenders, including Defendant,

have collected millions of dollars in post-payment interest.

       39.      The National Association of Realtors estimates that “more than 40 percent of

FHA borrowers close during the first 10 days of the month, exposing them to at least 20 days of

interest payments.” Kenneth R. Harney, Interest Costs Don’t End With Payoff Of FHA Loan,

Chicago      Tribune,     April     11,     2004,      http://articles.chicagotribune.com/2004-04-

                                                10
       2:19-cv-02440-RMG         Date Filed 08/28/19    Entry Number 1      Page 11 of 26




11/business/0404110057_1_fha-loan-ginnie-mae-fha-borrowers, attached as Exhibit D. The

NAR further “estimate[s] that during 2003, ... FHA customers who terminated their loans paid an

average of $528 in ‘excess interest fees,’ a cumulative ‘prepayment penalty’ to those borrowers

of $587 million.” Id. (emphasis added).

        40.    “HUD doesn’t get the interest, lenders do. In effect, lenders are getting interest

for money that isn’t outstanding. This may not sound like a big deal, but according to HUD,

such post-payment interest charges cost borrowers $449 million in 2012.” Peter Millar, The Very

New Deal: How FHA Mortgages Are Changing For 2015, The Simple Dollar, January 9, 2015,

http://www.thesimpledollar.com/the-very-new-deal-how-fha-mortgages-are-changing-in-2015/,

attached as Exhibit E (emphasis added).

        41.    “This practice ... has cost consumers staggering amounts, with estimates ranging

into the hundreds of millions of dollars a year during periods when mortgage rates were high.”

Kenneth R. Harney, FHA Will Stop Lenders From Charging Extra Interest When Homeowners

Sell      or        Refinance,       Washington        Post,     September        5,       2014,

https://www.washingtonpost.com/realestate/fha-will-stop-lenders-from-charging-extra-interest-

when-homeowners-sell-or-refinance/2014/09/04/478a2a04-32a6-11e4-8f02-

03c644b2d7d0_story.html?utm_term=.fa9aca959b29, attached as Exhibit F (emphasis added).

        42.    “[T]he clear loser in the full-month interest policy is ‘the one who can least

afford it, the consumer.” Harney, Chicago Tribune, April 11, 2004, Exhibit D (emphasis

added). “Hundreds of thousands of home sellers have had their pockets picked at closings

during the past decade: They’ve been charged interest on their mortgages after their principal

debts had been fully paid off.” Harney, Washington Post, September 5, 2014, Exhibit F

(emphasis added).


                                               11
     2:19-cv-02440-RMG          Date Filed 08/28/19      Entry Number 1          Page 12 of 26




       43.      Meanwhile, “the true beneficiaries of the long-standing practice were [the

lenders], who could earn interest on the ‘float’ – the money they collected from borrowers and

had free use of until the end of the month, when they had to disburse final interest payments to

bond investors.” Kenneth R. Harney, Controversial FHA Payoff Rule to End, Los Angeles

Times, March 30, 2014, http://articles.latimes.com/2014/mar/30/business/la-fi-harney-20140330,

attached as Exhibit G (emphasis added).

       44.      All of the relevant government agencies now agree that collecting post-payment

interest is an unfair prepayment penalty and is against public policy.

       45.      On August 26, 2009, the Board of Governors of the Federal Reserve System

proposed a rule “to amend Regulation Z, which implements the Truth in Lending Act (TILA),”

which regulates prepayment penalties. 74 Fed. Reg. 43232, 43232 (Aug. 26, 2009). The Board

stated that “[o]ne such example [of a prepayment penalty] is ‘interest charges for any period after

prepayment in full is made.’ When the loan is prepaid in full, there is no balance to which the

creditor may apply the interest rate.” Id. at 43257 (emphasis added).

       46.      On January 30, 2013, the Consumer Financial Protection Bureau issued a final

version of its rule titled “Ability-to-Repay and Qualified Mortgage Standards under the Truth in

Lending Act (Regulation Z).” See 78 Fed. Reg. 6408, 6408 (Jan. 30, 2013). Regulation Z broadly

defines “prepayment penalty” as the “charge imposed for paying all or part of the transaction’s

principal balance before the date on which the principal is due.” Id. at 6444.

       47.      This definition includes “charges resulting from FHA’s monthly interest accrual

amortization method.” 79 Fed. Reg. 50835, 50835 (Aug. 26, 2014). As CFPB explains:

               [I]t is appropriate to designate higher interest charges for consumers based
               on accrual methods that treat a loan balance as outstanding for a period of
               time after prepayment in full as prepayment penalties…. In such instances,
               the consumer submits a payment before it is due, but the creditor

                                                12
     2:19-cv-02440-RMG         Date Filed 08/28/19      Entry Number 1      Page 13 of 26




               nonetheless charges interest on the portion of the principal that the
               creditor has already received. The Bureau believes that charging a
               consumer interest after the consumer has repaid the principal is the
               functional equivalent of a prepayment penalty.

78 Fed. Reg. 6408, 6445 (January 30, 2013) (emphasis added).

       48.      Based on Regulation Z’s definition, charges for post-payment interest are now

subject to the Truth in Lending Act. See 79 Fed. Reg. 50835, 50835 (August 26, 2014); 75 Fed.

Reg. 58539, 58586 (September 24, 2010) (“[T]he Board believes that the charging of interest

for the remainder of the month in which prepayment in full is made should be treated as a

prepayment penalty for TILA purposes, even when done pursuant to the monthly interest

accrual amortization method.”).

       49.      In response to those changes by FRB and CFPB, on March 13, 2014, “HUD

published a proposed rule in the Federal Register, at 79 FR 14200, to eliminate post-payment

interest charges to borrowers resulting from FHA’s monthly interest accrual amortization method

for calculating interest.” 79 Fed. Reg. 50835, 50835. And, on August 26, 2014, HUD issued a

final version of its rule titled “Federal Housing Administration (FHA): Handling Prepayments:

Eliminating Post-Payment Interest Charges.” Id.

       50.      Under the new regulation, “[w]ith respect to FHA-insured mortgages closed on

or after January 21, 2015, notwithstanding the terms of the mortgage, the [lender] shall accept a

prepayment at any time and in any amount.” 24 C.F.R. § 203.558(a). “Monthly interest on the

debt must be calculated on the actual unpaid principal balance of the loan as of the date the

prepayment is received, and not as of the next installment due date.” Id.

       51.      Although CFPB, FRB, and HUD have now all prohibited post-payment interest

charges for FHA-insured mortgages closed on or after January 21, 2015, they did not make this

change retroactive. “[T]he estimated 7.8 million existing FHA mortgage borrowers who are

                                               13
     2:19-cv-02440-RMG        Date Filed 08/28/19     Entry Number 1       Page 14 of 26




not covered by the forthcoming policy change will continue to be vulnerable to paying more

than they should.” Harney, Los Angeles Times, March 30, 2014, Exhibit G (emphasis added).

D.     Defendant Did Not Provide the FHA-Approved Form To Plaintiff Before Collecting
       Post-Payment Interest.

       52.      On or about June 21, 2011, Peoples Bank Defendant loaned Colliton money for

the purchase of a home in Hanahan, County of Berkeley, South Carolina. The loan was insured

by the FHA, so Defendant is required to comply with FHA regulations with respect to the loan.

On or about July 27, 2012, Peoples Bank assigned its Mortgage to Defendant. See Assignment of

Mortgage dated July 27, 2012, attached as Exhibit H. Thereafter, on or about December 19,

2014, Plaintiff executed a separate, Subordinate Mortgage with Defendant for an additional loan.

See Mortgage dated December 10, 2014, attached as Exhibit I.

       53.      Pursuant to FHA regulations, the pertinent promissory note must contain certain

uniform provisions found in the note for every FHA-insured loan. These uniform provisions

include, among others, a paragraph titled “Borrower’s Promise to Pay; Interest” and a paragraph

titled “Borrower’s Right to Prepay.” See Exhibit A, FHA Multistate Fixed Rate Note, at 1.

       54.      In 2016, Colliton sold the home. As part of the transaction, she requested that

Defendant provide her with a payoff statement.

       55.      Defendant provided a Payoff Statement dated August 9, 2016. The Payoff

Statement appears to be a computer-generated form document, in which Defendant uses form

language and fills in only the particular name, numbers and address information that corresponds

to a specific borrower. See August 9, 2016, Payoff Statement from Defendant to Plaintiff,

attached as Exhibit J.

       56.      The form Payoff Quote reflects the loan as an FHA loan, and includes the

amounts for “principal,” “interest,” “escrow payment,” and “Total amount due,” among other

                                                 14
     2:19-cv-02440-RMG            Date Filed 08/28/19     Entry Number 1       Page 15 of 26




uniform fields.

       57.        The Payoff Statement contains the following specific numbers for Colliton’s loan:

                  a.     Principal Balance:                    $249,179.17;
                  b.     Interest from 8/1/16 to 8/31/116:     $    493.17;
                  c.     Mortgage Insurance premium:           $    236.06;
                  d.     Short Pmt Advance - Interest:         $     112.36; and
                  e.     Payoff statement via facsimile fee:   $      15.00
                  f.     Total Amount Due:                     $250,035.76.

       58.         Colliton’s interest payments were $493.17 per month. By representing that

Colliton owed $493.17 in interest, Defendant charged and sought to collect interest for the entire

month of August, even though the loan was to be paid in full on August 29, 2016.

       59.         On August 29, 2016, Colliton paid Defendant $250,035.76, which includes

$493.17 in interest. See Outgoing Fed Funds Transfer Advice dated August 29, 2016, attached as

Exhibit K.

       60.         Because Defendant required Colliton to pay interest for the entire month of

August – even though Colliton paid the full unpaid principal on August 29, 2016 – Defendant

collected post-payment interest.

       61.         However, Defendant did not first provide Colliton with the FHA-approved form.

Instead, Defendant provided a form that was not FHA-approved.

       62.         FHA approval of the FHA language in a payoff statement is an express

requirement of the FHA regulations.

       63.         FHA approval of the FHA language in a payoff statement is an express

requirement for collecting post-payment interest.

       64.         Moreover, Defendant’s unauthorized form is both misleading and confusing. It

represents that interest will be calculated on a whole, per month basis and this interest is included

as part of the total amount required to release the lien. It does not disclose that Defendant cannot

                                                  15
     2:19-cv-02440-RMG          Date Filed 08/28/19      Entry Number 1       Page 16 of 26




collect post-payment interest if payment is made on the first of the month.

       65.      Defendant’s Payoff Statement also does not contain the mandatory consumer

advisory, “NOTE: It is to your advantage to arrange closings so that the prepayment reaches us

on or before (as close to the end of the month as possible) the first work day of the month.” See

Exhibit B, HUD Housing Handbook, 4330.1 REV-5 Appendix 8(C) at 1-2. The omission of this

HUD-required language, alone, renders the statement non-compliant. See Exhibit C, HUD

Housing Handbook, 4330.1 REV-5, Chapter 5- 1(C), at 2 (emphasis added).

       66.       Because Defendant’s standard form Payoff Statement language does not comply

with the mandatory language of the FHA approved form, any post-payment interest collected by

Defendant violates the uniform provisions of the note and FHA regulations.

                               CLASS ACTION ALLEGATIONS

       67.      Colliton brings this action individually and on behalf of all other persons

similarly situated pursuant to pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       68.      In accordance with Fed. R. Civ. P. 23(b), The class definition(s) ultimately may

depend on the information obtained throughout discovery. Notwithstanding, at this time, Plaintiff

brings this action and seeks certification of the following Class:

               Any person who had a loan at any time during the period beginning on

               August 2, 1985 and ending on January 20, 2015, (i) that was insured by

               the FHA; (ii) that was held by Defendant as of the date on which payment

               of the total amount of unpaid principal was made; and (iii) for which

               Defendant collected interest for any period after payment of the full

               amount of unpaid principal was made.

Excluded from the Class are the Defendant and its employees and agents and members of the


                                                 16
     2:19-cv-02440-RMG          Date Filed 08/28/19      Entry Number 1       Page 17 of 26




Judiciary. Colliton reserves the right to amend the Class definition upon completion of class

discovery when the contours and the parameters of class become apparent.

       69.     Plaintiff reserves the right to amend the Class definitions or add a Class or Sub-

Class if further information and discovery indicate that the Class definitions should be narrowed,

expanded, or otherwise modified.

       70.      Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of her claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

       71.      A class action is proper in that:

               (a)     Numerosity – Federal Rule of Civil Procedure 23(a)(1) – The members of

the Class are so numerous that their individual joinder herein is impracticable. On information

and belief, the Class consists of more than forty (40) and likely thousands of persons. The

number of members of the Class is presently unknown to Plaintiff, but may be ascertained from

Defendant’s books and records. Members of the Class may be notified of the pendency of this

action by mail, email, Internet postings, and/or publication.

               (b)     Commonality – Federal Rule of Civil Procedure 23(a)(2) – Common

questions of law and fact exist as to all members of the Class and predominate over questions

affecting only individual members of the Class. Such common questions of law or fact include,

but are not limited to, the following:

                       (i)     The promissory notes for FHA-insured loans contain uniform

               provisions that require lenders to comply with FHA regulations before collecting

               post-payment interest. The essential issue in this case is whether, before collecting

               post-payment interest, Defendant complied with the FHA regulation requiring that


                                                    17
     2:19-cv-02440-RMG          Date Filed 08/28/19       Entry Number 1        Page 18 of 26




               it provide the borrower “a form approved by the Commissioner, in response to

               the [borrower’s] inquiry, request for payoff figures, or tender of prepayment.”

               24 C.F.R. § 203.558(b)(2) (2014) (emphasis added). Because Defendant uses

               form payoff statements, the answer to this essential question will be common to

               all members of the class. The forms used by Defendant either are or are not the

               FHA-approved form and that answer will be true for the entire class.

                       (ii)    Other common questions include whether Defendant has breached

               its contracts with borrowers by not providing borrowers with the FHA-approved

               form before collecting post-payment interest on FHA-insured loans held by

               Defendant; whether Defendant is liable under South Carolina or Federal usury

               law for not providing borrowers with the FHA-approved form before charging

               post-payment interest on FHA-insured loans; and whether Defendant is required,

               as a matter of equity, to forfeit any unlawfully collected interest.

               (c)     Typicality – Federal Rule of Civil Procedure 23(a)(3) – Colliton’s claims

are typical of the Class’ claims because, among other things, all members of the Class were

comparably injured through Defendant’s uniform misconduct described above. Colliton’s

promissory note is not just typical of the rest of the Class, but must be identical with respect to

relevant provisions at issue in this case. Further, because Defendant uses form payoff statements,

Colliton has been subject to conduct that is typical of the rest of the class. In addition, there are

no defenses available to Defendant that are unique to Plaintiff or to any particular members of

the Class.

               (d)     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4) –

Colliton will fairly and adequately protect the class’s interests. Colliton has a genuine interest in


                                                 18
     2:19-cv-02440-RMG         Date Filed 08/28/19      Entry Number 1       Page 19 of 26




protecting the rights of the class and will prosecute this action vigorously. Colliton has retained

counsel that are competent and experienced in complex class action litigation. Neither Colliton

nor her counsel have any interests adverse or in conflict with the Class. Further, because

Colliton’s challenges form payoff statements used by Defendant, the interests of Colliton and the

class are aligned.

       72.      A class action is an appropriate method for adjudicating this controversy fairly

and efficiently. The interest of the individual Class members in individually controlling the

prosecution of separate claims is small and individual actions are not economically feasible

       73.     Defendant has engaged in standard, uniform conduct toward the Class with

respect to collecting post-payment interest. In particular, Defendant uses form payoff statements

that do not satisfy the note or FHA regulations. Thus, Defendant’s conduct applies to the class

generally.

               (a)    Insufficiency of Separate Actions – Federal Rule of Civil Procedure

23(b)(1) – Absent a representative class action, members of the Class would continue to suffer

the harm described herein, for which they would have no remedy. Even if separate actions could

be brought by individual Class members, the resulting multiplicity of lawsuits would cause

undue burden and expense for both the Court and the litigants, as well as create a risk of

inconsistent rulings and adjudications that might be dispositive of the interests of similarly

situated purchasers, substantially impeding their ability to protect their interests, while

establishing incompatible standards of conduct for Defendant. The proposed Class thus satisfy

the requirements of Fed. R. Civ. P. 23(b)(1).

               (b)    Common Conduct – Federal Rule of Civil Procedure 23(b)(2) – Class

certification also is appropriate because the Defendant has acted and refused to act in the same or


                                                19
     2:19-cv-02440-RMG         Date Filed 08/28/19       Entry Number 1      Page 20 of 26




similar manner with respect to all class members, thereby making injunctive and declaratory

relief appropriate.

               (c)    Predominance – Federal Rule of Civil Procedure 23(b)(3) – Defendant

engaged in a common course of conduct giving rise to the legal rights Plaintiff seeks to enforce,

on behalf of herself and the other members of the Class. Similar or identical statutory and

common law violations, business practices, and injuries are involved. Individual questions, if

any, pale in comparison, in quality and quantity, to the numerous common questions that

dominate this action. The answers to the common questions in this case will thus decide liability

for the entire class. If Colliton establishes that Defendant breached the contracts by not

complying with FHA regulations, it will establish liability for all class members, without the

need for any additional proof as to liability. Thus, common issues predominate over individual

issues.

               (d)    Superiority – Federal Rule of Civil Procedure 23(b)(3) – A class action is

superior to other available remedies. The common questions would predominate over any

individual questions, and thus no other form of litigation could be superior to a class action.

Further, because of the low dollar amounts at stake for each class member, a class action is the

only way for Colliton and other class members to obtain redress. Moreover, the most efficient

way to resolve the class’s claims is for a court to decide all claims in a single class. Requiring

hundreds of thousands of class members to individually litigate their claims over and over again

in various courts would be vastly inefficient. It also raises the possibility of inconsistent

judgments or conflicting declaratory and injunctive relief.




                                                20
     2:19-cv-02440-RMG          Date Filed 08/28/19      Entry Number 1       Page 21 of 26




                                       COUNT I
                                  BREACH OF CONTRACT

          74.   Colliton incorporates paragraphs 1 through 73, above, as if fully stated herein.

          75.   Colliton asserts a breach of contract claim against Defendant, on behalf of

herself, and the Class.    Colliton, and all other members of the Class, seek damages for

Defendant’s improper collection of post-payment interest.

          76.   Colliton, and each member of the Class, had a contract with Defendant. The

terms of the contract are set forth in the promissory note. The note is a form contract containing

certain provisions that are identical to provisions found in the notes for every FHA-insured loan.

          77.   In Section 2 of the note, “BORROWER’S PROMISE TO PAY; INTEREST,”

Defendant agreed that “[i]nterest will be charged on unpaid principal” and only “until the full

amount of the principal has been paid.” Exhibit A, FHA Multistate Fixed Rate Note, at 1, ¶ 2

(emphasis altered).

          78.   In section 5 of the note, “BORROWER’S RIGHT TO PREPAY,” Defendant

agreed that it would charge “interest on the amount prepaid for the remainder of the month” only

“to the extent . . . permitted by regulations of the Secretary.” Id. at 1, ¶ 5 (emphasis altered).

          79.   The relevant FHA regulation, titled “Handling Prepayments,” provides that,

“[e]xcept as set out [in this regulation], monthly interest on debt must be calculated on the

actual unpaid principal balance of the loan.” 24 C.F.R. § 203.558(a) (2014) (emphasis added). “If

the prepayment is offered on other than an installment due date [the first of the month], the

[lender] . . . may require payment of interest to that date, but only if [the lender] so advises the

[borrower], in a form approved by the Commissioner, in response to the [borrower’s] inquiry,

request for payoff figures, or tender of prepayment.” 24 C.F.R. § 203.558(c) (2014) (emphasis

added).

                                                21
     2:19-cv-02440-RMG          Date Filed 08/28/19      Entry Number 1       Page 22 of 26




        80.     In addition to the express terms of the promissory note, the law implies a duty of

good faith and fair dealing, and Defendant is subject to this duty as well.

        81.     Defendant breached the contract by collecting post-payment interest payments

from Colliton, and the other members of the Class, without first providing the FHA-approved

form.

        82.     Colliton, and the other members of the Class, were injured by Defendant’s

breach and seek damages for Defendant’s unlawful collection of post-payment interest. Colliton,

and the other members of the Class, seek damages for interest collected for the period beyond the

date payment of the full unpaid principal was made.

                                  COUNT II
                    UNJUST ENRICHMENT (IN THE ALTERNATIVE)

        83.     Colliton incorporates paragraphs 1 through 73, above, as if fully stated herein.

        84.     Should this Court find that no contract provision expressly governs the claims

arising from the allegations of this Complaint, Colliton asserts that Defendant knowingly

received and retained benefits from her and the other members of the Class under circumstances

that render Defendant’s retention of such benefits unjust.

        85.     Defendant’s assertion of the right to be paid post-payment interest was unjust,

deceptive, unlawful, and against public policy and FHA regulations.

        86.     The relevant FHA regulation, titled “Handling Prepayments,” provides that,

“[e]xcept as set out [in this regulation], monthly interest on debt must be calculated on the

actual unpaid principal balance of the loan.” 24 C.F.R. § 203.558(b)(2) (2014) (emphasis added).

“If the prepayment is offered on other than an installment due date [the first of the month], the

[lender] . . . may require payment of interest to that date, but only if [the lender] so advises the

[borrower], in a form approved by the Commissioner, in response to the [borrower’s] inquiry,

                                                 22
     2:19-cv-02440-RMG           Date Filed 08/28/19    Entry Number 1        Page 23 of 26




request for payoff figures, or tender of prepayment.” Id. (emphasis added).

        87.      As such, under the FHA regulations, lenders cannot lawfully collect post-

payment interest on FHA-insured loans unless (a) the borrower pays the full unpaid principal on

a day other than the first of the month and (b) the lender has provided the borrower the FHA-

approved form. If the lender satisfies both of those requirements, then, and only then, can the

lender lawfully collect post-payment interest for the remainder of the month in which payment

of the full unpaid principal was made.

        88.      As stated above, Defendant collected post-payment interest payments from

Colliton, and the other members of the Class, on FHA insured loans without first providing the

FHA-approved form.

        89.      Because Defendant collected post-payment interest payments from Colliton, and

the other members of the Class, without first providing the FHA-approved form, Defendant’s

collection of post- payment interest was unlawful.

        90.      An action for unjust enrichment is founded upon the equitable principle that no

one ought unjustly to enrich herself at the expense of another.

        91.       Defendant unfairly received and unjustly benefitted from financial gain

achieved by charging for unauthorized post-payment interest.

        92.      As an actual and proximate result of its actions, Defendant improperly and

unfairly received and unjustly retained benefits at the expense of and detriment to Colliton and

the Class in the form of those post-payment interest charges.

        93.      A claim for unjust enrichment is maintainable in all cases where one has

received money under such circumstances that, in equity and good conscience, she ought not to

retain it, and it belongs to another.


                                                23
     2:19-cv-02440-RMG           Date Filed 08/28/19      Entry Number 1      Page 24 of 26




         94.    Because Defendant’s collection of post-payment interest from Colliton and the

other members of the Class, was unlawful, Defendant is in possession of millions of dollars of

unlawfully collected interest that rightfully belongs to Colliton and the other members of the

Class.

         95.    Because Defendant’s collection of post-payment interest from Colliton, and the

other members of the Class, was unlawful, Defendant, in equity and good conscience, is not

entitled to retain the unlawfully obtained post-payment interest collected from Colliton and the

other members of the Class. Thus, it is unjust or inequitable for Defendant to retain the benefit

without restitution to Plaintiff and the Class.

         96.    In fact, the FHA regulations (24 C.F.R. § 203.558(b)(3)) expressly state that such

unlawfully obtained post-payment interest should be forfeited. Id. (“If the [lender] fails to meet

the full disclosure requirements of paragraphs (b)(1) and (b)(2) of this section, the [lender] may

be subject to forfeiture of that portion of interest collected for the period beyond the date

that prepayment in full was received and to such other actions as are provided in part 25 of this

title.”) (emphasis added).

         97.    Consequently, there is no justifiable reason why Defendant should be allowed to

retain the unlawfully obtained post-payment interest payments of Colliton and the other members

of the Class.

         98.    As a direct and proximate result of Defendant’s actions, Defendant has been

unjustly enriched, and Plaintiff and the Class have a right to restitution.

         99.    Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiff and the other Members of the Class is unjust and inequitable, Colliton, and the other

members of the Class, are entitled to recover from Defendant all unlawfully collected post-


                                                  24
     2:19-cv-02440-RMG          Date Filed 08/28/19       Entry Number 1        Page 25 of 26




payment interest. Colliton thus seeks disgorgement and restitution of all such post-payment

interest revenue gained through Defendant’s unjust enrichment at the expense of Colliton and the

Class, specifically interest collected for the period beyond the date payment of the full unpaid

principal was made, plus prejudgment interest, and costs.

          WHEREFORE, Plaintiff Mary Kay Colliton, individually and on behalf of all others

similarly situated, pray that judgment be entered in her favor and against Defendant, Bank of

America, N.A., as follows:

          A.    That the Court adjudge, decree and certify that the present case may be properly

maintained as a class action, appoint Colliton as the representative of the Class, and appoint

Colliton’s counsel as counsel for the Class;

          B.    That the Court grant judgment as a matter of law in favor of Colliton and the

Class, and against Defendant, on any or all issues or, in the alternative, hold a jury trial to decide

any disputed fact questions;

          C.    That the Court award the aggregate damages of the Class members who have

been assessed and paid unauthorized post-payment interest;

          D.    Alternatively, that the Court order restitution for disgorgement of monies

wrongfully received by Defendant as unauthorized post-payment interest;

          E.    That the Court enjoin Defendant from engaging in the conduct complained of

herein;

          F.    That the Court award prejudgment interest;

          G.    That the Court award post-judgment interest;

          H.    That the Court award reasonable attorneys’ fees and litigation costs; and

          I.    That the Court grant such further relief as it deems just and proper.


                                                 25
    2:19-cv-02440-RMG         Date Filed 08/28/19       Entry Number 1        Page 26 of 26




                               DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of all claims in this Complaint so triable.



Dated: August 28, 2019                       Respectfully submitted,
                                             MARY KAY COLLITON, individually, and on
                                             behalf of all others similarly situated,


                                             By: /s/ John G. Felder, Jr.

                                             John G. Felder, Jr. (Fed ID#6441)
                                             McGOWAN, HOOD & FELDER, LLC
                                             1517 Hampton Street
                                             Columbia, SC 29201
                                             Telephone: (803) 779-0100
                                             jfelder@mcgowanhood.com




                                                26
